 



Exhibit 10.1
FIRST AMENDMENT TO STANDBY PURCHASE AGREEMENT
     This FIRST AMENDMENT (this “Amendment”), dated as of July 3, 2007, by and
among Westmoreland Coal Company, a Delaware corporation (the “Company”), Tontine
Capital Partners, L.P., a Delaware limited partnership (“Standby Purchaser”),
and Silverhawk Capital GP, LLC, a Delaware limited liability company
(“Additional Purchaser”), amends that certain Standby Purchase Agreement (the
“Original Agreement”), dated as of May 2, 2007, by and between the Company and
Standby Purchaser.
W I T N E S S E T H :
     WHEREAS, the parties hereto wish to amend the terms of the Original
Agreement, as set forth herein;
     NOW THEREFORE, in consideration of the premises and mutual covenants
contained herein, the parties hereto agree (i) that Additional Purchaser shall
be added as a party to the Original Agreement and shall be entitled to the
rights under, and bound by the terms of the Original Agreement, as amended by
this Amendment, applicable to Additional Purchaser (capitalized terms used
herein without definition shall have the respective meaning assigned to such
terms in the Original Agreement), and (ii) as follows:
          1. Amendment to Certain Other Definition. Section 1 of the Original
Agreement is hereby amended as follows:
               (a) The following definition will be added to Section 1 of the
Original Agreement immediately after the definition of the term “Agreement”:
                    “‘AP Securities’ shall mean the shares of Common Stock that
are to be purchased by Additional Purchaser pursuant to Section 22 hereof.”
                    “‘Change of Control Transaction’ shall mean any merger,
consolidation, recapitalization, stock purchase, share exchange, asset
acquisition or other business combination involving the Company or any of its
Subsidiaries in one or a series of related events in which the holders of at
least a majority of the Company’s Common Stock are entitled to sell or exchange
their shares of Common Stock for cash, equity securities of another issuer, any
combination thereof or any other consideration.”
                    “‘Immediate Family Member’ shall have the meaning set forth
in Item 404 of Regulation S-K.”
               (b) The term “Closing” is hereby amended to add the words “and
Section 22” after the words “Section 2”.

1



--------------------------------------------------------------------------------



 



          2. New Section 22. The Original Agreement is hereby amended by adding
the following immediately after Section 21 of the Original Agreement:
               Section 22. Additional Purchaser.
                    “(a) Purchase of Shares of Common Stock by Additional
Purchaser. Subject to the terms and conditions set forth in this Agreement:
                         (i) If there are any Unsubscribed Shares that Standby
Purchaser is not permitted to purchase as a result of the cap set forth in
Section 2(c) hereof, then Additional Purchaser shall purchase such Unsubscribed
Shares at the Subscription Price; provided, however, that Additional Purchaser
shall not purchase any Unsubscribed Shares that would cause Additional Purchaser
to pay an aggregate purchase price hereunder in excess of ten million two
hundred thousand dollars ($10,200,000).
                         (ii) If after giving effect to Additional Purchaser’s
purchase of Unsubscribed Shares, if any, Additional Purchaser has not purchased
a number of shares of Common Stock equal to a purchase price of ten million two
hundred thousand dollars ($10,200,000), Additional Purchaser shall have the
option, exercisable in its sole discretion, to purchase at the Closing, at the
Subscription Price, a number of shares of Common Stock up to such shortfall.
                         (iii) Payment of the Subscription Price for the AP
Securities shall be made, on the Closing Date, against delivery of certificates
evidencing the AP Securities, in United States dollars by means of certified or
cashier’s checks, bank drafts, money orders or wire transfers. Additional
Purchaser shall be made a party to the Registration Rights Agreement.
                    (b) Representations and Warranties of the Company.
                         (i) Subject to the next sentence and to clause (ii) of
this sub-section, the Company represents and warrants to Additional Purchaser
that the representations and warranties contained in Section 4 of this Agreement
are true and correct as of the date of the First Amendment to Standby Purchase
Agreement, dated as of July 3, 2007 (the “Amendment Date”), by and among the
Company, the Standby Purchaser and Additional Purchaser (the “Amendment”), as if
made on the Amendment Date. For purposes of the foregoing, each reference to
“Standby Purchaser” in such representations and warranties shall be deemed to be
a reference to “Additional Purchaser.” All references to the “Agreement” shall
be deemed to refer to this Agreement as amended by the Amendment.
                         (ii) Section 4(i) of the Original Agreement is hereby
amended to read as follows: “Since December 31, 2006, there have not been any
events, changes, occurrences or state of facts that, individually or in the
aggregate, have had or would reasonably be expected to have a Material Adverse
Effect, except for matters disclosed

2



--------------------------------------------------------------------------------



 



prior to the Amendment Date in the Company’s public filings pursuant to the
Exchange Act and matters disclosed prior to the Amendment Date in writing by the
Company to Standby Purchaser and Additional Purchaser.”
                    (c) Representations and warranties of Additional Purchaser.
                         (i) Additional Purchaser represents and warrants to the
Company, as of the Amendment Date, that Additional Purchaser is a limited
liability company duly organized, validly existing and in good standing under
the laws of Delaware.
                         (ii) Subject to the next sentence, Additional Purchaser
hereby makes, with respect to itself as of the Amendment Date, each of the
representations and warranties set forth in Sections 5(b), 5(c) and 5(d) of this
Agreement to the Company. For purposes of the foregoing, each reference to
“Standby Purchaser” and “Securities” in such representations and warranties
shall be deemed to be a reference to “Additional Purchaser” and “AP Securities”,
respectively.
                         (iii) Additional Purchaser represents and warrants to
the Company that (A) neither it nor any of its Affiliates is an Affiliate of
Standby Purchaser, (B) none of it, its Affiliates and any Immediate Family
Member of any of its Affiliates is a director, officer, employee, partner
(limited or general) or member of Standby Purchaser or, to its knowledge, any
Affiliate of Standby Purchaser or any entity of which Standby Purchaser or any
Affiliate thereof owns 5% or more, (C) from January 1, 2004 to the present, none
of it, its Affiliates, and any Immediate Family Member of any of its Affiliates
has accepted any consulting, advisory or other compensatory fee or payment from
Standby Purchaser, or, to its knowledge, any Affiliate of Standby Purchaser or
any entity of which Standby Purchaser or any Affiliate thereof owns 5% or more,
and (D) there are no contracts, arrangements, understandings or relationships
(legal or otherwise) between Additional Purchaser and Standby Purchaser with
respect to the voting of any shares of Common Stock.
                    (d) Deliveries at Closing.
                         (i) At the Closing, the Company shall deliver to
Additional Purchaser the following:
                              (A) A certificate or certificates representing the
number of shares of Common Stock issued to Additional Purchaser pursuant to
Section 22(a) of this Agreement; and
                              (B) A certificate of an officer of the Company on
its behalf to the effect that the representations and warranties of the Company
contained in this Agreement are true and correct in all material respects on and
as of the Closing Date, with the same effect as if made on the Closing Date.

3



--------------------------------------------------------------------------------



 



                         (ii) At the Closing, Additional Purchaser shall deliver
to the Company the following:
                              (A) Payment of the Subscription Price of the AP
Securities purchased by Additional Purchaser pursuant to Section 22(a) of this
Agreement; and
                              (B) A certificate of Additional Purchaser to the
effect that the representations and warranties of Additional Purchaser contained
in this Agreement are true and correct in all material respects on and as of the
Closing Date with the same effect as if made on the Closing Date.
                    (e) Conditions to Closing. The obligations of Additional
Purchaser to consummate the transactions contemplated hereunder are subject to
the fulfillment, or waiver in writing by Additional Purchaser, prior to or on
the Closing Date, of the following conditions:
                         (i) the obligations of Standby Purchaser shall not have
been terminated under this Agreement and Standby Purchaser and/or its Affiliates
shall have purchased the full number of Securities that it is required to
purchase pursuant to Section 2 hereof.
                         (ii) The representations and warranties of the Company
in Section 22(b) of this Agreement shall be true and correct in all material
respects as of the date hereof and at and as of the Closing Date as if made on
such date (except for representations and warranties made as of a specified
date, which shall be true and correct in all material respects as of such
specified date).
                         (iii) The Company shall have executed and delivered to
Additional Purchaser a duly executed copy of the Registration Rights Agreement.
                         (iv) The AP Securities shall have been authorized for
listing on the American Stock Exchange.
                         (vi) Each of the conditions set forth in (A) clauses
(iii), (iv), and (v) of Section 9(a) of this Agreement, and (B) Sections 9(c)(i)
— (iv) of this Agreement shall have been satisfied. Section 9(a)(iii) is hereby
amended and restated to read in its entirety as follows:
                         “Subsequent to the execution and delivery of this
Agreement and prior to the Closing Date, and except for matters disclosed prior
to the Amendment Date in the Company’s public filings pursuant to the Exchange
Act and matters disclosed prior to the Amendment Date in writing by the Company
to Standby Purchaser and Additional Purchaser, there shall not have been any
Material Adverse Effect and no event shall have occurred or circumstance shall
exist which would reasonably likely result in a Material Adverse Effect;”

4



--------------------------------------------------------------------------------



 



Notwithstanding anything else contained herein, waiver of a closing condition or
termination by Additional Purchaser shall not be deemed a waiver or termination
by Standby Purchaser or vice versa nor shall any waiver of a closing condition
or termination by the Company with respect to its obligations to either
Additional Purchaser or Standby Purchaser be deemed a waiver or termination with
respect to the other party.
                    (f) Restrictions on Transfer of AP Securities. Additional
Purchaser shall be bound by the terms of Section 11 of the Agreement as if
incorporated and made a part of this Section 22(f); provided, however, that for
purposes of the foregoing each reference in Section 11 of the Agreement to
“Standby Purchaser” and to “Securities” shall be deemed to be a reference to
“Additional Purchaser” and “AP Securities”, respectively.
                    (g) Lock-Up of AP Securities. Notwithstanding anything to
the contrary set forth herein or in the Registration Rights Agreement,
Additional Purchaser agrees:
                         (i) provided that the last reported sale price of the
Common Stock on the American Stock Exchange on the trading date immediately
preceding the date of the Closing is at least $22 per share, that it will not
Transfer any AP Securities to any Person until after the first anniversary of
the Closing; and
                         (ii) if the last reported sale price of the Common
Stock on the American Stock Exchange on the trading date immediately preceding
the date of the Closing is less than $22 per share, that it will not prior to
the date that is six months following the Closing, Transfer any AP Securities to
any Person for consideration having a value exceeding $18 per share (subject to
appropriate adjustment to reflect any stock split, stock dividend, reverse stock
split or like transaction made, declared or effected with respect to the Common
Stock);
provided, however, that the forgoing provisions of this Section 22(g) shall not
restrict (1) any Transfer by the Additional Purchaser to one or more of its
Affiliates, provided that the transferee in each case agrees to be subject to
the terms of this Section 22(g) and further provided that any Transfers by such
transferees shall be aggregated with those of the Additional Purchaser and with
those of other such transferees for purposes of determining compliance with
clause (5) of this proviso; (2) any Transfer in connection with a tender offer
for the Company’s Common Stock, whether initiated by the Company or by a third
party; (3) any other transfer to the Company or its Affiliates; (4) any Transfer
that is part of a Change of Control Transaction; or (5) a Transfer of a number
of AP Securities that, when aggregated with all previous Transfers of AP
Securities, does not exceed a percentage of the total AP Securities equal to the
SP Transfer Percentage. The “SP Transfer Percentage” shall be calculated from
time to time by dividing (A) the aggregate number of shares of Common Stock
Transferred by the Standby Purchaser and its Affiliates from and after the
Closing Date, other than shares Transferred to any Affiliate of the Standby
Purchaser, by (B) the total number of shares of Common Stock

5



--------------------------------------------------------------------------------



 



held by Standby Purchaser and its Affiliates immediately following the Closing
plus, if applicable, the number of Additional Subscription Shares purchased by
the Standby Purchaser and its Affiliates. For purposes of calculating the
percentages contemplated by clause (5) and the SP Transfer Percentage,
appropriate adjustments shall be made to reflect any stock split, stock
dividend, reverse stock split or like transaction made, declared or effected
with respect to the Common Stock.
                    (h) Indemnification and Contribution. The Company and
Additional Purchaser shall be bound by the terms of Section 13 of this Agreement
as if incorporated and made a part of this Section 22(h); provided, however,
that for purposes of the foregoing each reference in Section 13 of this
Agreement to “Standby Purchaser” and to “Standby Indemnified Persons” shall be
deemed to be a reference to “Additional Purchaser” and “Additional Indemnified
Persons”, respectively. The obligations of each of the Standby Purchaser under
Section 13(b) of this Agreement and the Additional Purchaser under this Section
22(h) to provide indemnification to Company Indemnified Persons with respect to
losses, claims, damages or liabilities arising out of or are based upon
information provided in writing to the Company by Standby Purchaser or
Additional Purchaser, as the case may be, specifically for use in any
registration statement under which Securities or AP Securities, as the case may
be, are registered under the Securities Act at the request of Standby Purchaser
or Additional Purchaser, as the case may be, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereto, shall be
subject to the same limitations as are set forth in Section 6(b) of the
Registration Rights Agreement as if such limitations were incorporated into and
made a part of this Agreement.
                    (i) Obligations of the Standby Purchaser and Additional
Purchaser. The obligations of the Standby Purchaser and Additional Purchaser
under this Agreement are several and not joint or joint and several and neither
Standby Purchaser nor Additional Purchaser shall be liable for any breach of any
of the obligations of the other under this Agreement.
                    (j) Reimbursement of Expenses of Mr. Gardner. The Company
agrees to promptly reimburse Ted Gardner, the Managing Member of the Additional
Purchaser, for his reasonable travel and other direct out-of-pocket expenses in
meeting with representatives of the Company in connection with his determination
whether or not to become a member of the Board. The Company agrees that Mr.
Gardner’s reasonable out-of-pocket expenses in connection with his attendance at
Board and Board committee meetings shall be reimbursed by the Company consistent
with the Company’s policy for reimbursing independent directors for such
expenses.”
          3. Amendment to Section 4(f). Section 4(f) of the Original Agreement
is hereby amended to add the words “, AP Securities” immediately after the word
“Securities” in the first line and fifth line thereof.

6



--------------------------------------------------------------------------------



 



          4. Amendment to Section 7. Section 7 of the Original Agreement is
hereby amended as follows:
               (a) The words “and Additional Purchaser” shall be added
immediately after the words “Standby Purchaser” in each of clause (i) and clause
(v) of Section 7(a) of the Original Agreement.
               (b) The words “and Additional Purchaser” shall be added
immediately after the words “Standby Purchaser” in the second line of clause
(vii) of Section 7(a) of the Original Agreement and the words “or Additional
Purchaser” shall be added immediately after the words “Standby Purchaser” in the
fourth line of clause (vii) of Section 7(a) of the Original Agreement.
               (c) The words “, on the one hand,” shall be added immediately
after the words “neither the Company” and the words “or Additional Purchaser, on
the other hand” shall be added immediately after the words “nor Standby
Purchaser” in Section 7(e) of the Original Agreement.
          5. Amendment to Section 9(b). Section 9(b) of the Original Agreement
is hereby amended as follows:
               (a) The words “and of Additional Purchaser in Section 22(c)”
shall be added immediately after the words “Section 5” in clause (i) of Section
9(b) of the Original Agreement.
               (b) The words “Each of Additional Purchaser and” shall be added
immediately before the words “Standby Purchaser” in clause (ii) of Section 9(b)
of the Original Agreement.
          6. Amendment to Section 12. Section 12 of the Original Agreement is
hereby amended as follows:
               (a) Section 12(a) of the Original Agreement is hereby amended and
restated to read in its entirety as follows:
“Subject to the provisions of the last paragraph of Section 22(e), Standby
Purchaser on one hand may terminate at any time prior to the Closing Date its
rights and obligations hereunder and Additional Purchaser on the other hand may
terminate at any time prior to the Closing Date its rights and obligations
hereunder by written notice to the Company if there is a Material Adverse Effect
or a Market Adverse Effect, in either case that is not cured within twenty-one
(21) days after the occurrence thereof (the “Cure Period”), provided that the
right to such termination after the occurrence of each Material Adverse Effect
or a Market Adverse Effect, which has not been cured within the Cure Period,
shall expire seven (7) days after the expiration of such Cure Period.”

7



--------------------------------------------------------------------------------



 



               (b) Section 12(b) of the Original Agreement is hereby amended and
restated to read in its entirety as follows:
                    “(b) Subject to the provisions of the last paragraph of
Section 22(e):
                         (i) if there is a material breach of this Agreement by
Standby Purchaser or Additional Purchaser that is not cured within fifteen
(15) days after receipt of written notice by such breaching party, the Company
may terminate this Agreement with respect to such breaching party by written
notice to the other parties hereto;
                         (ii) if there is a material breach of this Agreement by
the Company that is not cured within fifteen (15) days after receipt of written
notice by the Company, either Standby Purchaser or Additional Purchaser may
terminate its rights and obligations hereunder by written notice to the other
parties hereto; or
                         (iii) the Company may terminate this Agreement on one
hand or either Standby Purchaser or Additional Purchaser may terminate its
rights and obligations hereunder on the other hand if the Closing has not
occurred on or prior to November 15, 2007, for any reason whatsoever, other than
a material breach hereunder by such terminating party or failure of the closing
condition specified in Section 9(a)(iv).”
          7. Amendment to Section 14. Section 14 of the Original Agreement is
hereby amended by adding the words “, Additional Purchaser” immediately after
the word “Company”.
          8. Amendment to Section 15. Section 15 of the Original Agreement is
hereby amended by adding the following after subsection (b):
               (c) if to Additional Purchaser, at:
Silverhawk Capital GP, LLC
1901 Roxborough Road
Suite 200
Charlotte, North Carolina 28203
Attn: Ted A. Gardner
Telecopy No.: (704) 366-6666
with a copy to:
Morrison Cohen LLP
909 Third Avenue
New York, New York 10022
Attention: David A. Scherl
Telecopy No.: (212) 735-8708

8



--------------------------------------------------------------------------------



 



          9. Amendment to Section 16. Section 16 of the Original Agreement is
hereby amended and restated in its entirety to read as follows:
               “Section 16. Assignment. This Agreement will be binding upon, and
will inure to the benefit of and be enforceable by, the parties hereto and their
respective successors and assigns, including any person to whom Securities or AP
Securities are transferred in accordance herewith. The rights and obligations
under this Agreement, may be assigned, delegated or transferred, in whole or in
part, by Standby Purchaser or Additional Purchaser to any of its Affiliates over
which Standby Purchaser or Additional Purchaser, as the case may be, or any of
its Affiliates exercises investment authority, including, without limitation,
with respect to voting and dispositive rights, provided that any such assignee
assumes the obligations of Standby Purchaser or Additional Purchaser, as the
case may be, hereunder and agrees to be bound by the terms of this Agreement in
the same manner as Standby Purchaser or Additional Purchaser, as the case may
be. Standby Purchaser or any of its Affiliates may assign, delegate or transfer,
in whole or in part, its Basic Subscription Privilege to any other Affiliate or
to Standby Purchaser. Notwithstanding the foregoing or any other provisions
herein, no such assignment by Standby Purchaser or Additional Purchaser will
relieve Standby Purchaser or Additional Purchaser, as the case may be, or of its
obligations hereunder if such assignee fails to perform such obligations. In
addition, upon the request of Standby Purchaser, the Company and Standby
Purchaser will negotiate in good faith to add one or more third parties
designated by Standby Purchaser as additional purchasers of Unsubscribed Shares
and to provide an option to each such additional purchaser, comparable to the
Option set forth in Section 3(a), to purchase additional shares of Common Stock
in an amount to be mutually agreed upon, at the Subscription Price. To the
extent there are any such additional purchasers, the Company and Standby
Purchaser will negotiate in good faith to amend this Agreement to add any such
additional purchasers to this Agreement prior to the mailing of the Proxy
Statement to the stockholders of the Company.”
          10. Amendment to Section 17. Section 17 of the Original Agreement is
hereby amended by adding the words “, AP Securities” immediately after the words
“Securities”.
          11. Amendment to Section 20. Section 20 of the Original Agreement is
hereby amended by adding the words “and Additional Purchaser” immediately after
the words “Standby Purchaser” in the second line thereof and the words “or
Additional Purchaser” immediately after the words “Standby Purchaser” in the
fifth line thereof.
          12. Amendment to Section 21. Section 21 of the Original Agreement is
hereby amended as follows:
               (a) The words “or AP Securities” shall be added immediately after
the word “Securities” in Section 21(a) of the Original Agreement.
               (b) The following shall be added immediately after Section 21(c):

9



--------------------------------------------------------------------------------



 



               “(d) Notwithstanding any provision in this Agreement to the
contrary:
                    (i) any amendment, supplement or modification of or to any
provision of this Agreement, any waiver of any provision of this Agreement, and
any consent to any departure by any party from the terms of any provision of
this Agreement, shall be effective (A) only in the specific instance and for the
specific purpose for which made or given, and (B) only if it is made or given in
writing and signed by the Company and Standby Purchaser, provided, however, that
if any such amendment, supplement, modification or waiver materially adversely
affects Additional Purchaser, Additional Purchaser shall have the option to
terminate its rights and obligations hereunder by sending written notice of such
termination to the parties hereto within forty eight (48) hours after Additional
Purchaser’s receipt of written notice of such amendment, supplement,
modification or waiver, and if Additional Purchaser fails to send such written
notice within such forty eight (48) hour period, Additional Purchaser shall be
deemed to have consented to such amendment, supplement, modification or waiver;
and
                    (ii) except where notice is specifically required by this
Agreement, no notice to or demand on the Company in any case shall entitle the
Company to any other or further notice or demand in similar or other
circumstances.”
          13. Amendment to Annex B of the Original Agreement. Annex B of the
Original Agreement is hereby amended as follows:
The words “on a pro rata basis” shall be added after the words “Registrable
Securities” in clause (iii)(A) of Section 7(f) of Annex B of the Original
Agreement.
          14. Ratification of Agreement. Except as amended hereby, the Agreement
shall remain in full force and effect and is hereby ratified and confirmed.
          15. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which,
when taken together, shall constitute one and the same instrument.
          16. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PROVISIONS THEREOF.
[Remainder of Page Intentionally Left Blank]

10



--------------------------------------------------------------------------------



 



     In Witness Whereof, the undersigned have executed this Amendment to the
Agreement as of the date first written above.

            WESTMORELAND COAL COMPANY
      By:   /s/ David J. Blair         Name:   David J. Blair        Title:  
Chief Financial Officer     

            TONTINE CAPITAL PARTNERS, L.P.
      By:   TONTINE CAPITAL MANAGEMENT, L.L.C.,
its general partner
         By:  /s/ Jeffrey L. Gendell           Name:  Jeffrey L. Gendell       
  Title:    Managing Member     

            SILVERHAWK CAPITAL GP, LLC
      By:   /s/ Ted A. Gardner         Name:   Ted A. Gardner        Title:  
Managing Member     

Signature Page to First Amendment

11